DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 and 20 are objected to because of the following informalities:  minor typographical error.
Claim 1 and 20 state “the second heating film” where there is no prior mention of “a second heating film”.
Claim 1 also states “the first lens” when there is no prior mention of “a first lens”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claims 1-15 and 20 states “the second heating film of the resistance heating film” (in claim 1 and 20), however, the specification only ever mentions a single 
For the purpose of examination “the first heating film” and “second heating film” will be interpreted as “first heating film part” and “second heating film part” as it is used in claim 16 as this recitation implies it is still a single heating film as discussed in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 10, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2006/0171704 A1 to Bingle et al.
With respect to claim 1 Bingle discloses, in Fig. 1-26, a heating device for a camera module (paragraph 9), comprising; a resistance heating film (transparent conductive film) disposed on a first lens (paragraph 9 and 88; where paragraph 9 starts that the layer can be on the lens); a connecting member (30d) disposed on the resistance heating film (paragraph 88); and a power applying member (30a/b) disposed 
With respect to claim 2 Bingle discloses, in Fig. 1-26, the heating device for a camera module of claim 1, wherein the first lens comprises an outside surface exposed to the outside, and an inner surface disposed opposite the outside surface, and wherein the resistance heating film is disposed on the inner surface of the first lens (Fig. 7 and paragraph 88).
With respect to claim 3 Bingle discloses, in Fig. 1-26, the heating device for a camera module of claim 2, wherein the resistance heating film comprises an ITO (Indium Tin Oxide) film (paragraph 88).
With respect to claim 4 Bingle 
With respect to claim 7 Bingle discloses, in Fig. 1-26, the heating device for a camera module of claim 1, wherein the power applying member is formed in a circular strip shape with an optical axis of the first lens as a center of the circle (fig. 12b/c).
With respect to claim 8 Bingle discloses, in Fig. 1-26, the heating device for a camera module of claim 1, wherein the resistance heating film comprises a transparent conductor (paragraph 88).
With respect to claim 10 Bingle discloses, in Fig. 1-26, the heating device for a camera module of claim 1, wherein the first lens comprises a lens part comprising a curved surface and a peripheral part extending outwardly from the lens part, wherein the resistance heating film comprises a first heating film part disposed on the lens part of the first lens, and a second heating film part extending outwardly from the first heating film and disposed on the peripheral part of the first lens (Fig. 12b/c; where the claim merely defines the second portion extending outwardly from the first portion of the heating film, thus the center up to contacts 30d could be the first portion and the rest of the heating film is the second portion;  additionally, a lens inherently would have a curved portion in the middle to act as a lens and bend light).
With respect to claim 15 Bingle discloses, in Fig. 1-26, a camera module (paragraph 9), comprising a lens barrel (paragraph 77-78); a lens disposed in the lens barrel (paragraph 77-78); a PCB(Printed Circuit Board) coupled with the lens barrel (paragraph 77); an image sensor disposed on the PCB (paragraph 72 and 77); and the heating device of the claim 1 (see above).
Claim 16
Claim 17 is rejected for similar reasons as already discussed with respect to claim 3.
Claim 18 is rejected for similar reasons as already discussed with respect to claim 4.
With respect to claim 20 Bingle discloses, in Fig. 1-26, a heating device for a camera module (paragraph 9), comprising; a resistance heating film (transparent conductive film) disposed on a first lens (paragraph 9 and 88; where paragraph 9 starts that the layer can be on the lens); a connecting member (30d) disposed on the resistance heating film (paragraph 88); and a power applying member (30a/b) disposed on the connecting member, wherein the connecting member is disposed on a second heating film part of the resistance heating film (Fig. 12c and paragraph 88), and wherein the connecting member comprises conductive sheet member (paragraph 88; where the terminals are interpreted as conductive sheet members).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0171704 A1 to Bingle et al.
With respect to claim 9 Bingle discloses, in Fig. 1-26, the heating device of claim 1 (see above)
However, Bingle does not expressly disclose wherein the power applying member includes wirings and a flexible PCB (Printed Circuit Board) including flexible insulation members wrapping the wirings and formed with an opening at an area contacting the resistance heating film.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of  using a flexible printed circuit board which comprises wirings wrapped in insulation are well known and expected in the art.  At the time the invention was made, it would have been obvious to one with ordinary skill in the art to have used a flexible PCB instead of the wires of Bingle for doing so would be a simple substitution of one known element for another to obtain predicable results.
Additionally, the official notice would then teach the limitations of the claims as one of ordinary skill in the art would recognize that the flexible PCB would then need an opening to the contact point to which it is connected.  In Bingle that point is the resistance heating film (paragraph 88).
With respect to claim 11 Bingle in view of Official Notice further teaches wherein the wirings exposed by the opening are formed with a terminal part electrically contacting the resistance heating film as already explained above with respect to claim 9. 	Claim 19 is rejected for similar reasons as already discussed with respect to claim 9 and 11.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5-6 and 12-14 comprise allowable subject matter and would be objected to as depending upon rejected claims should Applicant amend to overcome the 112 rejection in the manner in which the Examiner stated the claims would be interpreted for examination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

March 12, 2021